





Exhibit 10.1


Third Amendment to Loan and Security Agreement
This Third Amendment to Loan and Security Agreement, dated as of May 8, 2017
(this “Amendment”), made by and between Viking Therapeutics, Inc., a Delaware
corporation (“Borrower”), and Ligand Pharmaceuticals Incorporated, a Delaware
corporation (“Lender”), amends the terms of the Loan and Security Agreement,
dated May 21, 2014, as amended on April 8, 2015 and January 22, 2016, by and
between Borrower and Lender (the “Agreement”) pursuant to Section 25(c) of the
Agreement as follows:
1.Definition of Maturity Date. The definition of “Maturity Date” in Schedule A
to the Agreement is amended and restated to read in its entirety as follows:


““Maturity Date” means May 21, 2018.”
2.Required Prepayment. A new Section 2(e)(iii) shall be added to the Agreement
as follows:


“(iii) Required Repayment. No later than July 15, 2017, Borrower shall repay to
Lender $200,000, which payment shall be comprised solely of cash (the “Required
Repayment”). The Required Repayment shall be applied, first, to accrued and
unpaid interest on the Loan and, second, to the unpaid principal amount of the
Loan. Each $1.00 of value of the Required Repayment shall reduce the amount of
accrued and unpaid interest and then unpaid principal amount on the Loan by
$0.50.”
3.Addresses for Notices. Section 22 of the Agreement shall be amended as
follows:


(a)The reference to “11119 North Torrey Pines Road, Suite 50, San Diego, CA
92037” shall be amended and restated in its entirety to read “12340 El Camino
Real, Suite 250, San Diego, CA 92130”
(b)The reference to “11119 North Torrey Pines Road, Suite 200, San Diego, CA
92037” shall be amended and restated in its entirety to read “3911 Sorrento
Valley Blvd, Suite 110, San Diego, CA 92121”.


4.All of the other provisions of the Agreement shall remain in full force and
effect.


5.This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered by facsimile, a portable document format (PDF) or similar
electronic format, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile, PDF or other electronic format
signature were the original thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Loan
and Security Agreement to be duly executed on the day and year first above
written.
BORROWER:
Viking Therapeutics, Inc.


By: /s/ Brian Lian                    
Name:    Brian Lian, Ph.D.
Title:     President and Chief Executive Officer


LENDER:
Ligand Pharmaceuticals Incorporated
By: /s/ Matthew Korenberg                
Name:    Matthew Korenberg                
Title:
Vice President, Finance and Chief Financial Officer






